—Judgment, Supreme Court, Bronx County (Denis Boyle, J.), rendered August 19, 1997, convicting defendant, after a jury trial, of attempted aggravated assault upon a police officer, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
The court properly admitted a 911 tape, in which the caller was clearly describing events unfolding before him, under the present sense impression exception to the hearsay rule. The caller’s version of the events was corroborated in considerable detail (see, People v Vasquez, 88 NY2d 561, 575-577; People v Brown, 80 NY2d 729, 737), and the alleged discrepancies between the caller’s account and the other evidence adduced at trial were explainable and did not undermine the reliability of the 911 call. Furthermore, there was no violation of defendant’s right of confrontation. This Court need not reach the question of whether the present sense impression exception is a “firmly rooted hearsay exception,” since there were “particularized guarantees of trustworthiness” drawn from the circumstances of the making of the statement (Ohio v Roberts, 448 US 56, 66; People v Kello, 96 NY2d 740, 743-744).
We have considered and rejected the claims contained in defendant’s pro se supplemental brief. Concur — Sullivan, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.